        Case 4:19-cr-00063-BMM Document 93 Filed 03/02/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 19-63-GF-BMM

                         Plaintiff,
                                              ORDER
           vs.

 TREVOR BIRDSBILL,

                         Defendant.



      Pending before the Court is the unopposed motion of the United States

Attorney to dismiss the indictment without prejudice pursuant to Fed. R. Crim. P.

48(a). For good cause,

      IT IS ORDERED that the indictment is DISMISSED WITHOUT

PREJUDICE.

      DATED this 2ndday of March, 2021.




                                        1
